— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered October 17, 1990, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
This case concerns the murder of a young man inside an elevator in a housing project. At trial, the defendant did not refute the details of the crime, but instead argued that he was erroneously identified or intentionally misidentified as the perpetrator.
We find no merit to the defendant’s contentions that any remarks by the trial court either denigrated his counsel or suggested a bias. Moreover, the court did not prevent the defendant from fully arguing his case on summation (see, *695People v Yut Wai Tom, 53 NY2d 44; People v Jamison, 47 NY2d 882; People v DeJesus, 42 NY2d 519; People v Cruz, 144 AD2d 478), and did not improperly restrict the scope of his cross-examination of two of the People’s witnesses (see, People v Stanard, 42 NY2d 74, cert denied 434 US 986; People v Sorge, 301 NY 198; People v Almeida, 159 AD2d 508, 509).
Finally, the sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Fiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.